TEEA~TORNEYGENERAL
                    OF TEXAS



                        August   28, 1953



Hon. Robert S. Calvert
Comptroller   of Public Accounts
Capitol Station
Austin, Texas                    Opinion No. S-90

                                  Re:   Effective date of House
                                        Bill No. 11, Chapter 289,
                                        Acts 53rd Legislature,
Dear Mr.    Calvert:                    1953.

               You have requested our opinion as to when House
Bill No.   11, 53rd Legislature, becomes  effective.

             Such bill, enacted as Chapter      289, Acts of the 53rd
Legislature,   1953, contains an emergency       clause in Section 6
thereof as follows:

              “‘Sec. 6.  The fact that motor fuel dealers
      ,operating bulk plants and service stations are now
      suffering losses caused by evaporation        and other
      handling losses,    and incur expenses in collecting
      and acc~ounting for the tax levied by the motor fuel
      tax law, creates an emergency       and an imperative
      public necessity    that the Constitutional   Rule re-
      quiring bills to be read on three several days in
      each House, and the Constitutional       Rule providing
      that bills shall not become effective until the ex-
      piration of ninety (90) days after the adjournment
      of the Legislature,    be suspended,    and said Rules
      are hereby suspended,      and this Act shall take ef-
      fect and be in force from and after the first day of
      the first month which commences         more than sixty
       (60) days after its passage,   and it is so enacted.”
                                                                       .   ’




Hon. Robert     S. Calvert,   page 2 (S-90)




               Section 39 of Article    3 of the Constitution    of
Texas,    provides that:

                “No law passed by the Legislature,      ex-
         cept the general appropriation     act, shall take
         effect or go into force until ninety days after
         the adjournment    of the session at which it was
         enacted, unless in case of an emergency,       which
         emergency   must be expressed      in a preamble
         or in the body of the act, the Legislature     shall,
         by a vote of two-thirds   of all the members
         elected to each House, otherwise direct; said
         vote to be taken by yeas and nays, and entered
         upon the journals.”

               Such House Bill No. 11 did not receive a two-
thirds vote of all members       elected to each House of the Leg-
islature.    Consequently,    under the above quoted constitutional
prohibition,   the provisions   of the emergency   clause attempt-
ing to fix an effective date prior to the expiration of ninety
days after adjournment are of no force or effect.        Copus v.
Chorn, 136 Tex. 209, 150 S.W.2d 70 (1941).

             While the courts have recognized     that even when
an emergency    clause is ineffective  because lacking the neces-
sary two-thirds    vote, it may be looked to as an aid in deter-
mining Legislative    intent, as in Popham v. Patterson,   121 Tex.
615, 51 S.W.2d 680 (1932), it is believed that it should be looked
to as an aid only, and only to determine intent where provisions
are ambiguous,    and not to create or read into the act effective
terms or provisions     not found elsewhere  therein.  See Missouri-
Kansas-Texas    R. Co. of Texas v. Thomason,      280 S.W. m
App. 1926, error ref.), in which the Court said:

                “Emergency    clauses on bills . . . are not
         added for the purpose of clarifying     or declaring
         the intention of the LJgislature,   nor to explain
         the express language of the act; but only for the
         purpose of setting forth the reasons for the SUS-
         pension of the constitutional   rule requiring the
.



    Hon. Robert    S. Calvert,   page 3 (S-90)




          bill to be read on three s,eparate days, and for
          putting into immediate   effect such act, what-
          ever be its scope and terms.”

                   There are no other provisions      in House    Bill No.
    11 providing    for any effective date.

                 In construing the phrase “until ninety days after
    the adjournment”,    the Supreme Court in Halbert v. San Saba
    Springs Land & Live Stock Association,     89 Tex. 231, 34 S.W.
639 (1896), held that “90 full days must expire between the
    adjournmentof    the legislature and the taking effect of the law.”

                 Although the Supreme Court has since, in Copus
    v. Chorn, supra, computed the effective date of an act lacking
    an emergency    clause as being the 90th day after adjournment,
    such computation was not necessary     to the decision reached,
    and the rule laid down in the Halbert case,, supra, was not ex-
    pressly overruled.

                 Therefore,  it is our opinion that the effective date
    of House Bill No. 11, enacted as Chapter 289, Acts of the 53rd
    Legislature,  1953, is August 26, 1953, under the authority of
    Halbert v. San Saba Springs Land & Live StockAssociation,       supra.

                                 SUMMARY

                The effective date of House Bill 11, Chap-
          ter 289, Acts 53rd Legislature,‘1953,  relating to
          motor fuel taxes, is August 26, 1953.

    APPROVED:                           Yours    very truly,

    C. K. Richards                   JOHN BEN SHEPPERD
    Reviewer                           Attorney General

    John Ben Shepperd
    Attorney General




                                        Phillip’Rbbinson
    JA:PR:da                                         Assistants